Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status

Claims 1-20 have been examined. Claims 1, 12, 19 have been amended.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karau et al. (US. 20090022386A1) . 
With respect to claim 1, Karau teaches a method for imaging and generating a radiology report in a medical system, the method comprising:
scanning, by a medical imaging scanner, a patient (‘386; Para 0012: by disclosure, Karau describes the method includes accessing at least first image data from a first imaging system,. Figs. 1 and 2 show scanner to scan the patient); 
receiving, by an image processor, a clinical identification of a reason for the scanning for the patient, and the first scan data from the scanning, the image processor being in a different building than the medical imaging scanner (‘386; Para 0015: The program includes a machine readable medium, and a computer program stored on the medium and including routines for receiving an indication of examination type prior to any image data acquisition operation):  
selecting image processing for the first scan data from the scanning, the image processor selected based on the clinical identification, wherein the image processing comprises operating on the first scan data after the scanning and wherein the selecting is performed after the scanning to acquire the first scan data (‘386; Para 0037: The particular CAD algorithm is commonly selected based upon the type of feature to be identified, and upon the imaging modality used to create the image data; Para 0059: computer 36 accesses at least first image data from a first imaging system using a first scan prescription, processes the first image data in accordance with a CAD algorithm, prompts a user to prescribe a second scan prescription different than the first scan prescription based upon results of the CAD algorithm, and acquires at least second image data using the second scan prescription. In an exemplary embodiment, computer 36 provides recommendations regarding a second scan prescription based on the results of the CAD algorithm.); 
image processing, by the image processor, first scan data from the scanning using the selected image processing (‘386; Para 0059); 
wherein the information comprises scan settings to be used by the medical imaging scanner(‘386; Para 0022-0024 illustrate the scan setings of different gantry angles, the helicalscan, etc…).    
Karau does not, but Frederick teaches 
feeding back information to the medical imaging scanner based on the imaging processing (‘978; Para 0006: providing imaging feedback includes comparing one or more of a series of first images obtained in an ongoing imaging session relating to a patient exam to one or more reference images associated with an exam type corresponding to the patient exam. The example method also includes, based on the comparison, automatically generating imaging feedback. The imaging feedback includes instructions to continue or end the imaging session; Para 0029: the processor may convey the feedback to the scanner; Para 0030), 
rescanning, by the medical imaging scanner, based on the feedback information (‘978; Para 0020: the technologist dynamically receives the QA feedback as the scan is performed, when the images reach the PACS and/or scanner, etc. As a result, the technologist may rescan and/or continue to scan the patient and rectify any quality issues that may exist substantially immediately while the patient is still at the healthcare facility). 

Karau/Frederick does not, but Avinash teaches  
generating, by a machine-learned network implemented by the image processor, the radiology report in response to the first scan data, the feedback information, and/or second scan data from the rescanning, the radiology report having narrative text characterizing the patient; and outputting the radiology report (‘399; Para 0108: The report module 82 typically provides for an output or summary of the analysis performed by module 80. Reports may also provide an indication of techniques used to collect data, the number of data acquisition sequences performed, the types of sequences performed, patient conditions during such data acquisition including patient-specific feedback provided as illustrated in Para 0259 and improving image quality by re-scanning the image as illustrated in Para 0407). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Karau/Frederick with the technique of generating the radiology reportof Avinash and the motivation is to provide the complete report for patient images. 
Claim 12 is rejected as the same reason with claim 1. 

With respect to claim 2, the combined art teaches the method of claim 1, Avinash discloses wherein generating comprises generating with a deep machine-learned text generator as the machine-learned network, and wherein the image processor and the deep machine-learned text generator are in the different building than the medical imaging scanner, wherein the image processor receives the first scan data and clinical identification from the medical imaging scanner, and wherein the image processor performs the selecting (‘399; Paras 0277, 0363). 

With respect to claim 3, the combined art teaches the method of claim 2, Avinash discloses wherein scanning comprises scanning with a computed tomography system, a magnetic resonance system, or a nuclear medicine system, and wherein image processing the first scan data comprises receiving the first scan data as projection data, k-space data, or lines of response data and reconstructing to an object space based on the clinical identification (‘399; Para 0152: Reconstruction of the data into useful images then includes computations of projections of radiation on the detector and identification of relative attenuations of the data by specific locations in the patient). 

With respect to claim 4, the combined art teaches the method of claim 1, Avinash discloses wherein image processing comprises filtering, denoising, detecting, classifying, and/or segmenting from the first scan data (‘399; Para 0280: segmentation module provides automated or manual means for isolating features, volumes, regions, lines, and/or points of interest).  

With respect to claim 5, the combined art teaches the method of claim 1, Frederick discloses wherein image processing comprises determining a clinical finding, wherein feeding back the information comprises feeding back scan settings for the medical imaging scanner, and wherein rescanning comprises rescanning with the scan settings based on the clinical finding (‘978; Para 0020). 

With respect to claim 6, the combined art teaches the method of claim 1, Avinash discloses wherein generating comprises generating by a machine-learned natural language network (‘399; Para 0287). 

With respect to claim 7, the combined art teaches the method of claim 1, Avinash discloses wherein image processing comprises determining a first clinical finding with a machine-learned network, and wherein generating the clinical report comprises generating the clinical report with the first clinical finding and a second clinical finding from image processing of the second scan data from the rescanning (‘399; Paras 027, 0287). 

With respect to claim 8, the combined art teaches the method of claim 1, Frederick discloses wherein image processing comprises checking the second data for quality, and wherein feeding back the information comprises feeding back a request to perform the rescanning based on the check of the quality (‘978; Para 0020). 

With respect to claim 9, the combined art teaches the method of claim 1, Avinash discloses wherein receiving the clinical identification comprises receiving a symptom, and wherein selecting comprises selecting based on the symptom (‘399; Para 0177). 

With respect to claim 10, the combined art teaches the method of claim 1, Avinash discloses  wherein generating the radiology report comprises generating the narrative text including pathology, severity of the pathology, and location of the pathology (‘399; Para 0098). 

With respect to claim 11, the combined art teaches the method of claim 1, Avinash discloses wherein outputting comprises outputting to an electronic medical records database, a referring physician, and/or the patient. (‘399; Para 0268)  

With respect to claim 13, the combined art teaches the system of claim 12, Avinash discloses wherein the processor is a server at a different facility than the medical imager (‘399; Para 0097). 

With respect to claim 14, the combined art teaches the system of claim 12, Avinash discloses wherein the processor is configured to apply the image processing as reconstruction, quality assurance of the scan, filtering, denoising, detection, segmentation, classification, quantification, and/or prediction (‘399; Paras 0152, 0351). 

With respect to claim 15, the combined art teaches the system of claim 12, Avinash discloses wherein the processor is configured to control the medical imager with scan settings based on the clinical finding (‘399; Para 0276). 

With respect to claim 16, the combined art teaches the system of claim 12, Avinash discloses wherein the medical imager is configured to output a clinical identification tag for the clinical application, and wherein the processor is configured to (‘399; Para 0081). 

With respect to claim 17, the combined art teaches the system of claim 12, Avinash discloses wherein the medical imager is configured to provide the scan data from the scan without reconstruction, and wherein the processor is configured to reconstruct as part of the application of the image processing (‘399; Paras 0129, 0152). 

With respect to claim 18, the combined art teaches the system of claim 12, Avinash discloses wherein the interface comprises a computer network interface for output to a medical records database (‘399; Paras 0092). 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judd et al. (US. 20050203868A1) in view of Cohen-Solal et al. (US. 20130311472 hereinafter Cohen-Solal) and further in view of Moehrle (US. 20120020536A1).  

With respect to claim 19, Judd teaches  a method for imaging and generating a radiology report in a medical system, the method comprising:
receiving first and second scan data from first and second medical scanners, the first and second scan data representing first and second patients and being without reconstruction into a three-dimensional object space, the receiving being at a server or workstation in a different location than the first and second medical scanners (‘868; Para 0016 by disclosure, Judd describes “Teleradiology” allows images from multiple scanners located at distant sites to be transferred to a central location for interpretation and generation of a written report; Para 0065: The images have been pulled from commercial scanners; Para 0066: FIGS. 2 and 3 show the process in schematic form. In FIG. 2, a medical image management system 10 is connected via a Hospital Intranet or the Internet 12 to a number of browsers 14 (such as, for example, Microsoft Explorer™ or Netscape Navigator™). The connection 12 to the browsers is used to: 1) Accept commands to pull images from the scanners) 
Cohen-Solal teaches 
obtaining first and second clinical indication tags for the first and second scan data, the first and second clinical indication tags being first and second, different reasons for scanning the first and second patients, respectively; to have been performed, then (‘472; Para 0059: by disclosure, Cohen-Solal describes a clinical indication identifier to identify clinical indication associated with each protocol associated with different scanners such as MR, NM, XR, Ultrasound, etc…and a list of clinical indications justifying the use the specific protocol or imaging sequences as illustrated in Para 0003 to include on the radiology report as described in Para 0007. The Examiner interprets a list of clinical indications justifying the use the specific protocol or imaging sequences which is construed as different reasons for scanning). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Judd with the technique of providing the imaging protocol update and recommender of Cohen-Solal and the motivation is to compare the series images relating to patient exam to the references of patient images associated with the exam type
Judd/ Cohen-Solal does not, but Moehrle teaches 
(‘536;Para 0052: As shown in FIG. 5, for example, a computer tomography (CT) image representation of a sample structure 316 of a human head may be retrieved as a collection of two-dimensional images 318, wherein each image 318 may display one lateral cross-sectional view of the sample head structure 316. In such a case, the individual cross-sectional images 318 may be combined to reconstruct the three-dimensional head structure 316 shown. Such mapping techniques may be extended to reconstruct a three-dimensional representation of a complete human anatomy as one sample structure 312; Para 0076: method and apparatus serves to integrate automated computer aided image mapping, recognition and reconstruction techniques with automated image reporting techniques) 
generating first and second radiology reports from information provided by the image processing; and outputting the first and second radiology reports (‘536; Para 0017: By disclosure, Moehrle describes the image reporting method is provided. The image reporting method comprises the steps of retrieving an image representation of a sample structure from an image source, providing a three-dimensional structure that is related to the sample structure, the three-dimensional structure having at least spatial coordinates defined therein, mapping the three-dimensional structure to the sample structure so as to associate regions of the sample structure with the spatial coordinates of the three-dimensional structure, displaying at least one view of the sample structure, determining one or more regions of interest within the sample structure based on content of the image representation of the sample structure, associating an annotation to at least one of the regions of interest, and generating a report based at least partially on one of the regions of interest and the annotation; Para 0044: outputting information to a user).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Judd/providing the imaging protocol update and recommender of Cohen-Solal with the technique ofreporting method of Moehrle and the motivation is to provide radiology report of scan data from different scanners. 

With respect to claim 20, the combined art teaches the method of claim 19, Moehrle discloses  wherein generating comprises generating without display of any images from the first and second scan data to a human after receiving and through the image processing and the generating (‘536; Abstract). 

Response to Arguments 
In the Remark filed, the Applicant argued that for claims 1 and 12,  Avinash does not disclose selecting of image processing to apply to previously acquired scan data based on clinical identification of the reason for the scan of the patient where that selected image processing is then used to generate feedback information for rescanning. Avinash does not suggest selection of image processing on previously acquired scan data to perform on scan data from a previous scan. Karau does not select the CAD or image processing after the scanning. 
In response to the Applicant’s argument, the Examiner respectfully gives the broadest reasonable interpretation of the recited claims. In fact, by disclosure, Karau describes the method includes accessing at least first image data from a first imaging system, Figs. 1 and 2 show scanner to scan the patient (386; Para 0012). Karau discloses the program includes routines for receiving an indication of examination type prior to any image data acquisition operation, acquiring a first series of images from a first imaging system, processing the first series of images in accordance with a CAD algorithm, acquiring a second series of images based upon results of the CAD algorithms, and post-processing the second series of images based on the received examination type without operator intervention (386; Para 0015). And thus, Karau further discloses the selection of images by image processing after scanning. 
Regarding claim 19, Moehrle discloses, as shown in FIG. 5, for example, a computer tomography (CT) image representation of a sample structure 316 of a human head may be retrieved as a collection of two-dimensional images 318, wherein each image 318 may display one lateral cross-sectional view of the sample head structure 316. In such a case, the individual cross-sectional images 318 may be combined to reconstruct the three-dimensional head structure 316 shown. Such mapping techniques may be extended to reconstruct a three-dimensional representation of a complete human anatomy as one sample structure 312 (536; Para 0052). And thus, Moehrle discloses the image processing to provide the reconstruction of the first and second scan data. 
Therefore, the Examiner maintains rejection of the recited claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686